DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
 	Claims 23, 28, and 29 were canceled, and claims 42-52 were added.
In the amendment filed 12/3/2018, Applicant elected without traverse exon 51 and SEQ ID NO: 459.  The election of SEQ ID NO: 459 was considered to entail the closely related SEQ ID NOS: 453, 455, 456, 455, 456, 459, 461, 462, 465, 467,468, 471, 473, 474, 483, 486, 525, 531, 538, 539, 540, 543, 545, 546, and 4528-4572.
Claims 2-6, 8, 10-14, 18, 22, 25-27, 32, 34, 36-38, and 40-52 are pending and under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 is drawn to the oligonucleotide of claim 1 wherein the oligonucleotide “consists of 1, 2, 3, or 4 LNA monomers.” The claim is indefinite because the oligonucleotide of claim 1 must comprise 10 to 33 linked RNA monomer subunits, and so cannot “consist” of 4 or fewer LNA monomers. For the purpose of applying prior art, this claim will be interpreted as if it had been written to require that the oligomer comprised at least 1 LNA residue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 10-14, 18, 22, 25-27, 32, 34, 36-38, and 40-52 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Butler et al (WO2017/062862, claiming priority to US 62/331966, filed 5/4/2016), van Deutekom et al (N Engl J Med 357(26): 2677-2686, 2007), Guterstam et al (Biochem. J. (2008) 412, 307–313), Bestas et al (J Clin Invest. 2014;124(9):4067-4081), and Shimo et al (Nucl. Acids. Res. 42(12): 8174-8187, 2014), all of record. 
Butler taught several uniformly phosphorothioate-  and 2’-O-methyl-modified 20mer and 25mer oligonucleotides that induce skipping of exon 51 and were intended for treatment of Duchenne Muscular Dystrophy. See Figures 15-17 (which are present in both the ‘862 document and provisional application 62/331966). These oligonucleotides include several that target the same region of exon 51 that instant SEQ ID NO: 459 targets. The 20mer oligonucleotide that showed the best exon 51 skipping activity was WV 2319 (see Fig. 17).  WV2319 is aligned with several of the elected oligonucleotides below.
Butler WV 2319           AAGGAAGAUGGCAUUUCUAG
Instant SEQ ID NO: 459 TCAAGGAAGAUGGCAUUUCUAG
                   465   AAGGAAGAUGGCAUUUCU
                   468   AAGGAAGAUGGCAUUUCU
                   471     GGAAGAUGGCAUUUCU
                   474     GGAAGAUGGCAUUUCU
                   525   AAGGAAGAUGGCAUUU
                   531    AGGAAGAUGGCAUUUC
                   540  CAAGGAAGAUGGCAUUUCU
                   543    AGGAAGAUGGCAUUUCU
                   546    AGGAAGAUGGCAUUUCU
                  6072     GGAAGAUGGCAU
                  6085       AAGAUGGCAU
             4552-4560  CAAGGAAGAUGGCAUUUC

Thus WV2319 comprised the nucleobase sequences of instant SEQ ID NOS: 465, 468, 471, 474, 525, 531, 543, 546, 6072, and 6085 (absent 5-methyl modifications to any cytosine residue). WV-2319 lacked the first two nucleotides of instant SEQ ID NO: 459, and the first nucleotide of instant SEQ ID NOS: 4552-4560. The actual chemistry of WV-2319 is as follows: mA*mA*mG*mG*mA*mA*mG*mA*mU*mG*mG*mC*mA*mU*mU*mU*mC*mU*mA
where “m” denotes a 2’-O-methyl nucleoside, and “*” denotes a phosphorothioate linkage.  See the ‘966 application at Fig. 15, Table 4A at page 329, top entry, and legend at page 352, and see the ‘862 document at Fig. 15, Table 4 at page 403, and Table 4 legend at page 447. Because each monomer of WV 2319 is a 2’-O-methyl monomer, WV 2319 is considered to consist of RNA monomer subunits. 
	In addition to WV-2319, Butler also disclosed three 25mer oligonucleotides (WV-2223, WV-2224, and WV-2225) that overlapped and comprised WV2319, as shown below.
Instant SEQ ID NO: 459  TCAAGGAAGAUGGCAUUUCUAG
Butler WV-2319            AAGGAAGAUGGCAUUUCUAG
          2223           CAAGGAAGAUGGCAUUUCUAGUUUG 	
          2224        CAUCAAGGAAGAUGGCAUUUCUAGU       
          2225       ACAUCAAGGAAGAUGGCAUUUCUAG	    
	WV-2223-2225 are fully phosphorothioate- and 2’-O-methyl-modified (see Fig. 15 of the ‘966 document or pages 321-322). WV-2224 and WV-2225 comprised the nucleobase sequence of instant SEQ ID NO: 459 except for a substitution of U for T and a lack of any 5-methylcytosine modifications.  Each of WV-2223, WV-2224, and WV-2225 comprised the nucleobase sequences of SEQ ID NOS: 465, 468, 471, 474, 525, 531, 540, 543, 546, 6072, and 6085 (absent 5-methyl modifications to any cytosine residue). Each of the 25mer oligonucleotides enhanced exon skipping at least as much as WV-2319, with WV-2223 and WV-2225 providing more than twice the enhancement of WV-2319 (see Fig. 17). 
	The WV-2319, WV-2223, WV-2224, WV-2225, and PRO051 oligomers lack any bicyclic residues or 5-methylcytosine base as required by the instant claims. However, Butler indicated that the exon-skipping oligomers of the invention could include modifications such as locked nucleic acids (LNAs), wherein the bridging group can be -O-CH2-. See the ‘862 document at paragraphs 52 (pg. 24) , 309 (pg. 113), 487 (p. 214), 611 (pg.282), 868-869 (pg. 361) and 883 (pg. 368), and see the ‘966 application at paragraphs 296 (pg. 79-80), 419 (pg. 149), 541 (pg. 215), and 793-794 (pg. 291-292).  The oligomers may contain combinations of 2’-O-alkyl and bicyclic modifications (paragraph 814 at (pg. 298) of the provisional, and paragraph 890 (pg. 372) of the ‘862 document). The oligomers may also comprise 5-methylcytosine residues.  See the ‘966 application at paragraph 774 (pg. 284) and 1137 (pg. 464), and see the ‘862 document at paragraphs 848 (pg.353) and 1201 (pg. 583).  Butler taught that such modifications can have significant impact on properties such as toxicity, stability and splicing-altering capabilities (paragraph 290 (pg. 77 of the ‘966 application, and paragraph 303 (pg. 110) of the ‘862 document). 
Additionally, van Deutekom disclosed the fully phosphorothioate- and fully 2’-O-methyl- modified RNA oligomer PRO051.  This oligomer  was used to restore expression of dystrophin in DMD patients.  The nucleotide sequence of PRO051 is compared with instant SEQ ID NO: 459 and the oligonucleotides of Butler below:
PRO051                  UCAAGGAAGAUGGCAUUUCU
Instant SEQ ID NO: 459  TCAAGGAAGAUGGCAUUUCUAG
Butler WV-2319            AAGGAAGAUGGCAUUUCUAG
          2223           CAAGGAAGAUGGCAUUUCUAGUUUG 	
          2224        CAUCAAGGAAGAUGGCAUUUCUAGU       
          2225       ACAUCAAGGAAGAUGGCAUUUCUAG
See van Deutekom at abstract and paragraph bridging columns on page 2679.  
Guterstam taught that the splice switching activity of antisense phosphorothioate 2’-OMe RNA oligonucleotides increased when 2’-OMe monomers are replaced by LNA monomers. Incorporation of LNA monomers to an oligonucleotide confers increased affinity for complementary RNA, although introduction of too many LNAs may compromise binding specificity and induce off- target effects. Guterstam suggested that LNAs could be used to tune splice switching activity and optimize the trade-off between enhanced splice-switching efficiency and risk for off-target effects.  See abstract, first sentence of right column on page 307, Fig 2 on page 310, and last two paragraphs on page 312. In one disclosed RNA oligonucleotide (“LNA2-2OMe”) the 3’-terminal monomer was an LNA monomer, and in another (“LNA1”) the 5’ terminal nucleotide was an LNA residue (see Table 1 on page 309). 
Bestas taught that the use of LNA monomers in phosphorothioate 2’-O-Me RNA (2’OMePS RNA) splice-correcting oligonucleotides (SCOs) allowed one to decrease the length of the oligonucleotides while maintaining or increasing splice-switching efficiency. Bestas selected high-performing 2’OMePS RNA SCOs targeted to splice junctions and a presumptive exon splice enhancer and then determined the effects of incorporating LNAs, including into shortened versions of the SCOs. See Fig. 1, paragraph bridging columns on page 4068, and first paragraph of results on page 4069. By decreasing the length from the initial 18-mers to 15-mers, the idea was that smaller SCOs could provide an advantage in terms of cellular uptake and release and hybridization specificity. In comparison to an 18-mer 2′OMePS RNA, various 15-mers composed of LNA/2′OMePS RNA had similar, or even higher, activity. The size factor is of relevance, since shorter ONs have reduced risk of accidentally targeting irrelevant RNA sequences if appropriately designed. The resulting enhanced target specificity can potentially allow lower doses to be administered while activity in vivo is maintained.  See e.g. first two paragraphs of section entitled “SCO chemistry affects splice correction activity in reporter cell line” on pages 4070-4071, paragraph bridging pages 4075-4076, first full paragraph on page 4076, and Fig. 2 panels A and B. In Fig. 2B, Bestas showed that a 15mer SCO comprising 5 LNAs (“186.15-5LNA) provided significantly greater exon skipping activity than a corresponding 18mer unmodified SCO (“186.18) as assayed by induction of luciferase in a model that requires an exon to be skipped in order to express luciferase. Supplemental Fig. 2 shows that a 12mer targeting the same ESE, and comprising two LNAs at the 5’ end and one at the 3’ end (186.12-8LNA) also supported exon skipping.  
Shimo examined the effects of LNA residues on the activities of splice switching oligonucleotides that induced skipping of human dystrophin exon 58. All of the  oligomers designed by Shimo were uniformly phosphorothioate-modified (page 8175, left column, second full paragraph) and several comprised one or more 2’-O-methyl modification, one or more LNA modification, and one or more 5-methylcytosine modification, as well as DNA residues.  See Supplementary Tables S4 and S5 which show differently-modified versions of oligonucleotides in which capital A, T, and G refer to LNA, capital C refers to 5-methylcytosine, lower case refers to DNA, and underlined capital letters refer to 2’-O-methyl nucleotides. Table S4 oligonucleotides have a 3’-terminal LNA, and Table S5 oligonucleotides have a 5’-terminal LNA.
Shimo Supplementary Figures 4A and 4B show the exon skipping frequencies for Table S4 and S5 oligonucleotides designated “-1+14” and “+108-1” that have different numbers of modified nucleotides. Supplemental Figs. 4A and 4B show that exon skipping frequency increased with the amount of LNA and/or 5-methylcytosine residues in the oligomers, except that complete LNA modification eliminated skipping by “-1+14” and reduced skipping by “+108-1” to less than that for other LNA-containing oligomers comprising 2’-O-methyl and 5-methylcytosine modifications. 
In Supplementary Fig. 4A, oligonucleotides 1/15, 2/15, 3/15, and 4/15 comprise combinations of 2’-O-methyl, LNA, DNA, and 5-methycytosine modifications (see Supplementary Table S4).  The difference between these oligonucleotides is that in 1/15, 2/15, 3/15, and 4/15, 1, 2, 3, and 4 2’-OMe groups, respectively have been replaced by an LNA residue. The number of DNA residues is constant in each of these oligomers. The 1/15 oligonucleotide provides about the same exon skipping as the corresponding 2’-O-methyl oligonucleotide (about 10%), whereas the 3/15 and 4/15 provide approximately 4- and 6-fold more skipping (about 40% and 60%). Thus skipping increased with the number of LNA residues. 
In Supplementary Fig. 4B, oligonucleotides 1/15, 2/15, 3/15, and 4/15 comprise combinations of 2’-O-methyl, LNA, DNA, and 5-methycytosine modifications (see Supplementary Table S5) .  These oligonucleotides provide approximately 4-, 5-, 8, and 9-fold greater exon skipping than the 4-5% skipping provided by the corresponding 2’-O-methyl oligonucleotide, respectively. Similarly to Supplementary Fig. 4A, exon skipping increased with the number of LNA residues. 
A similar experiment appears to have been carried out in Figure 3 of Shimo.  Although no mention of the presence of 5-methylcytosine modifications is made in the description of this experiment, Shimo indicates that the oligonucleotides used are those depicted in the Supplementary Materials (second full paragraph on page 8175). If so, then this experiment is the same design as that in Supplemental Fig. 4. Figs. 3B and 3C show that “-1+14” oligonucleotides having 2 to 8 LNA residues provide greater skipping than the corresponding unmodified DNA. Most of these oligonucleotides have a 3’-terminal LNA residue and one (8/15) has an LNA residue at each terminus.  Figs. 3B and 3D show similar results for the “+108-1” oligonucleotides where most of these comprise a 5’-terminal LNA residue and one (8/15) comprises LNA residues at each terminus.  
In summary, Shimo evaluated the effects of 2’-O-methyl, LNA, and 5-methylcytosine substitutions on fully phosphorothioate-modified oligonucleotides designed to induce skipping of dystrophin exon 58, and generally found inserting up to 8 LNA monomers in a 15-mer tended to increase the skipping efficiency of an oligonucleotide, whereas uniform modification with LNAs could decrease of eliminate skipping relative to oligonucleotides with fewer LNA residues. Oligonucleotides with LNA residues at the termini were among the best performers. Shimo also provided evidence that oligomers comprising LNAs and targeted to exon internal sites supported exon skipping (Fig. 2E). The teaching of Shimo support the position that the use of LNA residues to increase the affinity of antisense oligomers for a target RNA can increase exon skipping by masking particular sequences from the splicing apparatus. One of ordinary skill would reasonably expect this to include exon-internal sequences such as ERSs, ESEs, and SR protein binding sites.
It would have been obvious to one of ordinary skill in the art at time of the invention to have modified the 2’-O-methyl modified oligonucleotides of Butler or van Deutekom to comprise both LNA and 5-methylcytosine residues. One would have been motivated to do so because Butler indicated that such modifications were within the scope of the invention and because Shimo showed that such modifications generally enhanced exon skipping activity of antisense oligomers.  Moreover, Guterstam and Bestas showed that the inclusion of LNA residues increased the efficiency of fully phosphorothioate and 2’-O-Me-modified splice switching oligomers, with Shimo and Bestas showing this for oligomers comprising LNA residues at one or both termini. Accordingly, it would have been obvious to one of ordinary skill to have arrived at the claimed oligomers having one or more 5’ and/or 3’ terminal LNA residues in the process of “tuning” the performance of the oligomers as taught by Guterstam and evidenced by Bestas and Shimo.
Accordingly, instant claims 2, 3, 5, 6, 8, 10-13, 25, 27, 28, 36, 37, 43-52 were prima facie obvious.  
Regarding claim 4, Butler indicated that 2’-O-methoxyethyl (2’-MOE) residues could be substituted for 2’-O-methyl residues in order to decrease undesired binding of proteins (last sentence of paragraph bridging pages 6 and 7) such that it would have been obvious to have performed one or more such substitutions in order to gain that advantage. 
Claims 14, 18, 22, 26, and 40 recite requirements regarding the number and  position of modified nucleotides, and the length of the oligomers. Shimo (e.g. Supplementary Figures 4 and 5), Guterstam (LNA2-2OMe and LNA1), and Bestas (Fig. 2 panels A and B) showed that it was routine to vary the position and number of LNA residues in the process of optimizing splice-switching efficiency and determining an optimum substitution pattern. Moreover, Shimo indicated that the position of LNA analogues may be a key factor for exon skipping (page 8180, right column, first full paragraph).  Additionally, Shimo found that length was also an important determinant of activity (see abstract), and Bestas taught that the inclusion of LNA residues allowed one to decrease the length of a particular splice-switching oligomer to provide an advantage in terms of cellular uptake and release and hybridization specificity (see e.g. paragraph bridging pages 4075-4076, first full paragraph on page 4076). Accordingly, it would have been obvious to have arrived at oligonucleotides of the same lengths and modifications patterns as those instantly claimed in the process of optimizing the activities of Butler SEQ ID NO: 2319 (WV-2319). One would have had a reasonable expectation of success because Butler had already demonstrated that WV-2319, and other oligonucleotides comprising it, stimulated exon skipping in 2’-O-methyl form, Shimo had shown that the substitution of LNA and/or 5-methylcytosine modifications generally increased exon skipping activity of DNA oligonucleotides and DNA/RNA mixmer oligonucleotides, while Guterstam and Bestas showed that LNA monomers provided a similar effect in uniformly phosphorothioate and 2’OMe-modified oligonucleotides. 
Instant claim 18 requires that the oligomer must be instant SEQ ID NO: 459 which comprises a bicyclic T residue at the 5’ terminus. Instant claim 23 also requires a LNA at a terminus of the oligomer. Butler did not teach an oligonucleotide that corresponds exactly to instant SEQ ID NO: 459, although Butler oligonucleotides WV2319 and WV2225 have the same 3’-end as SEQ ID NO: 459. Moreover, Butler stated at paragraph 1083 bridging pages 421 and 422 that an oligonucleotide with the nucleobase sequence  UCAAGGAAGAUGGCAUUUCU could be used to cause skipping of exon 51 and to treat DMD, and van Deutekom demonstrated that this was true. Accordingly, one had a reasonable expectation of successfully inducing skipping of exon 51 using oligomers targeting either the first 20 nucleotides targeted by instant SEQ ID NO: 459 (PRO051), the last 20 nucleotides targeted by instant SEQ IDNO: 459 (Butler WV-2319) as well as oligomers comprising or overlapping instant SEQ IDNO: 459 (Butler WV-2223, WV-2224, and WV-2225). It is apparent from Butler Figure 16, that it was routine in the art to make a series of antisense oligomers of different lengths that were complementary to different portions of a target region.  In this case, the target region appears to have been nucleotides 7684 to about 7724 of the human dystrophin mRNA (as depicted in Fig. 16), where instant SEQ ID NO: 459 is complementary to nucleotides 7695-7716 of the human sequence Fig. 16.  Please note that many of the oligonucleotides depicted in Figures 15 and 16 of Butler showed exon skipping activity (Fig. 17), such that it would have been obvious to one of ordinary skill in the art to have optimized the length and positioning of oligonucleotides in this target region with a reasonable expectation of success. In so doing, it would have been obvious to have arrived at an oligonucleotide consisting of the complement to nucleotides 7695-7716 of the human sequence in Fig. 16.  It is noted that Butler taught that sugar modifications can be made at the 5’-terminal nucleotide (‘966 application at paragraph 789 (pg. 290), ‘862 document at paragraph 865 (pg. 360)), and Guterstam and Bestas each successfully exemplified oligomers with LNA modifications at either the 5’- or 3’-terminus.  Thus it would have been obvious to have used an LNA residue at a terminus of any of the oligonucleotides rendered obvious by Butler.  Moreover, one of skill would recognize that uracil and thymidine are exchangeable equivalents in terms of hydrogen bonding potential such that it would have been obvious to have substituted one for the other (Butler ‘966 application at paragraph 774 (pg. 284) and the ‘862 document at paragraph 848 (pg. 353). Thus claim 18 was prima facie obvious absent evidence of secondary considerations sufficient to overcome a prima facie case.
Instant claims 26 and 40 require that all cytosine bases are 5-methylcytosine bases. Butler taught that oligonucleotides of the invention may comprise 5-methylcytosine residues ‘966 application at paragraph 774 (pg. 284) and 1137 (pg. 464), and ‘862 document at paragraphs 848 (pg. 353) and 1201 (pg. 583), and Shimo exemplified such oligonucleotides, but neither reference explicitly indicated that all cytosines in an oligomer must be 5-methylcytosines.  However, there was motivation to optimize the content of nucleotide modifications in exon skipping oligonucleotides in order to modulate activity, and it was well known in the art that 5-methylcytosines increased duplex stability.  Accordingly, it would have been obvious for one of ordinary skill in the art to have arrived at the oligonucleotides of claims 26 and 41 in the process of optimizing oligonucleotide performance.
Regarding claims 34 and 41, the intended use of the oligomers of Butler was in a method of treating muscular dystrophy (see e.g. paragraph 1081-1082 (p. 421) of the ‘966 application and paragraph 1145-1146 (p. 540) of the ‘862 document).
Regarding claims 32 and 38, Butler taught that the oligonucleotides could be formulated with binding proteins so that the oligonucleotides can be transported to the desired locations, and oligonucleotide release so that oligonucleotides can be properly released from certain proteins to perform their desired functions, for example, hybridization with their targets, cleavage of their targets, inhibition of translation, modulation of transcript processing, etc. See page 43, end of paragraph 74. Butler also taught the use of excipients for “carrying or transporting the subject compound from one organ, or portion of the body, to another organ, or portion of the body.” See paragraph 181 at page 75. See also paragraph 1180 at page 572, and paragraph 1251 at page 601.
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered as they might apply to the new grounds of rejection set forth above, but they are not persuasive.
At pages 15-20 of the response, Applicant addresses each reference separately.
At page 15, Applicant reiterates prior arguments regarding certain oligonucleotides disclosed in Butler, i.e., WV2319, WV2223, WV2224 and WV2225 as set forth in the response filed 7/23/2021.  These arguments were completely addressed in the Action of 10/21/2021, and remain unpersuasive.
At pages 15 and 16, Applicant asserts the Butler and van Deutekom references do not account for an LNA monomer at a terminal position. This is unpersuasive because this limitation is provided by the combination of Guterstam, Bestas, and Shimo references, each of which exemplifies LNA monomers at the termini of exon skipping oligomers.  Applicant also refers to the declaration of Dr. van Deutekom, filed 7/23/2021 as supporting unexpected results. This argument will be addressed further below.
At pages 16-17, Applicant addresses the Guterstam reference. Applicant notes that  Guterstam says nothing about 5-methylcytosine modifications.  In response it is noted that this limitation is addressed by the Butler and Shimo references, where the Shimo reference showed that the substitution of LNA and/or 5-methylcytosine modifications generally increased exon skipping activity of oligonucleotides as discussed in the rejection. Applicant asserts that Guterstam is directed to modulating intronic expression in an artificial chimeric system and modulates intronic expression by masking (i.e., targeting) an intron pseudoexon junction, not an exon-internal region of the pre-mRNA as instantly claimed. Applicant asserts that Guterstam uses an artificial cryptic splice site assay in HeLa cells that has no relation to dystrophin pre-mRNA modulation with exon-internal targeted oligonucleotides in muscle cells, and that the cellular splicing machinery in each system ( e.g., promoters, associated proteins, etc.) is very different. The Office concurs that Guterstam does not target an exonic site, but notes that none of instant claims 2-6, 10, 12, 13, 22, 25-27, 32, 34, 36-41, or 43-52 necessarily target such a site either. These claims require that the oligonucleotide consists “of a sequence which is complementary to or binds or targets or hybridizes at least a part of an exon recognition sequence (ERS), an exonic splicing silencer (ESS), or an SR protein binding site of dystrophin pre-mRNA exon 51.  However, this set of limitations does not set forth the amount of complementarity required, nor the conditions under which binding or hybridization occur. Accordingly, these claims embrace oligomers with very little complementarity to ERSs, ESSs or SR protein binding sites, and could read on oligomers that recognize splice junctions while having a small degree of complementarity to an ERS, ESS, or SR binding site.  Moreover, the teachings of Guterstam are congruent with those of Bestas and Shimo in that they demonstrate the utility of LNA residues in tuning oligomer binding to target RNAs.  Thus contrary to Applicant’s arguments, one of skill would have had reason to expect that the use of LNAs in the oligomer of Butler (which was suggested by Butler) would affect the activity of the oligomers of Butler because they would lead to improved binding to target, and so would have been motivated to make such a modification because binding to target is necessary in order to induce exon skipping. Accordingly, Applicant’s remarks regarding the artificial nature of the target in Guterstam are unpersuasive as well. 
At pages 17-18 Applicant addresses the Bestas reference. Applicant asserts that certain oligomers of Bestas are irrelevant because they do not contain terminal LNA residues.  The Office disagrees.  These oligomers are not irrelevant because they demonstrate the utility of LNA residues in exon skipping oligos.  There is nothing in the claims that disallows the presence of LNA residues at internal sites. Moreover, as discussed in the rejection, in Supplemental Fig. 2 Bestas showed that incorporation of an oligomer with a terminal LNA residue provided improved exon skipping relative to an unmodified oligomer. 
Applicant then evaluates Bestas Supplemental Fig. 2, noting it appears to show that oligomer 186.12-8LNA comprising terminal LNA residues does not perform quite as well as two longer oligomers that target the same site as the shorter one, but would necessarily provide binding to a larger area. Applicant concludes  one of ordinary skill in the art would have been motivated to use oligonucleotides having LNA monomers at an internal position, not at a terminal position as instantly claimed. This is unpersuasive because the comparison Applicant relies on is not one between oligomers of equal length, targeting the exact same site.  Thus one of ordinary skill would have inadequate information to properly compare the effects of terminal and interior LNA residues.
Applicant asserts that Bestas is directed to BTK pseudoexon expression, and not specifically to dystrophin exon skipping.  In response, it is noted that the oligomers of Bestas were intended to induce exon skipping by interfering with the binding of elements of the splicing apparatus (see Bestas at Fig. 1 and Table 1). Applicant has not explained how this differs from the intended use of the instantly claimed compositions, or why the teachings of Bestas would not be Applicable to the oligonucleotides of Butler. Applicant points to Bestas’ statement that there is a notable contrast between BTK pseudoexon skipping and the treatment concept for DMD, and asserts that this is very different from an assay using a full-length dystrophin pre-mRNA in muscle cells, such that one of skill would have had no reasonable expectation of applying the teachings of Bestas to dystrophin pre-mRNA. This is unpersuasive. The statement referred to by Applicant merely points out that the BTK treatment results in a wild type protein due to elimination of a pseudoexon, whereas the DMD treatment concepts result in a DMD variant protein that lacks an exon in which a deleterious mutation had been present. Applicant has not explained why the teachings of an analogous system in which LNA-containing oligomers are used to target presumptive exonic splice enhancers (see Bestas Fig. 1) could not reasonably be applied to exonic splice enhancers in the dystrophin system. LNA residues are reasonably expected to increase oligomer binding affinity to a target mRNA sequence relative to unmodified residues.  It is unclear why LNA residues would not be expected to improve binding of the oligomers of Butler to its target in dystrophin pre-mRNA. One of skill could reasonably expect this to affect the ability of splicing factors to bind the pre-mRNA, e.g. by making it less likely that the splicing factor will displace the oligomer from the pre-mRNA. 
Applicant addresses the Shimo reference at pages 19-21 of the response. Applicant argues that the results of Shimo related to oligomers targeted to splice junctions are not relevant to the instant claims.  The Office disagrees.  These results reasonably reflect tighter binding of the oligomers to target, resulting in reduced ability of splicing factors to bind to interact with the splice junctions.  The same principle would apply to the oligomers of Butler that recognize a binding site for a factor involved in splicing. Moreover, as discussed above, none of instant claims 2-6, 10, 12, 13, 22, 25-27, 32, 34, 36-41, or 43-52 necessarily target only an exon-internal sequence because the degree of complementarity to target and binding conditions are not defined.
At page 19 Applicant argues that the results of Shimo show better dystrophin exon 58 skipping when using oligomers that target the splice junctions rather than an exon internal region, and concludes that one of ordinary skill would have been motivated by the data in Shimo to use such oligonucleotides for exon skipping. This is unpersuasive because Butler and van Deutekom provided motivation to use an oligomer that targeted an exon-internal site. The Guterstam, Bestas, and Shimo references combine to show that LNA residues can be used to improve the binding affinity of oligomers for an RNA target, and that this can lead to an increase in exon skipping, presumably by improving the masking of the site from elements of the splicing apparatus. Shimo provide evidence that LNA-containing oligomers targeted to a dystrophin pre-mRNA exon 58 ESE provide exon skipping, and Bestas shows that modification of an ESE-targeted oligomer by introduction of LNA residues can improve exon skipping efficiency while allowing one to decrease the length of the oligomer. 
At pages 21-22 Applicant considers the effects of the references on specific claims, relying on the reasoning that was rebutted above. 
At pages 22-23 Applicant considers the Response to Arguments from the Action of 10/21/2021.
Applicant’s assertion that the oligonucleotides of Butler do not comprise the instantly claimed sequences has been addressed in previously.  It is clear that the nucleobase sequences of Butler comprise the nucleobase sequences of many of the instantly elected oligomers, with the exception that cytosine is substituted for 5-methylcytosine. This deficiency was addressed in the rejection. 
Applicant asserts that Shimo’s oligonucleotides do not target an exon internal region.  This is incorrect as discussed above in the rejection.  Shimo demonstrates that exon-internal LNA-containing oligomers support exon skipping in Fig. 2E. Moreover, as noted above, instant claims 2-6, 10, 12, 13, 22, 25-27, 32, 34, 36-41, or 43-52 are not necessarily limited to oligomers that can bind only to exon internal sequences because they do not set forth the amount of complementarity required in the claimed oligomers, nor the conditions under which binding or hybridization occur. Accordingly, these claims embrace oligomers with very little complementarity to ERSs, ESSs or SR protein binding sites, and could read on oligomers that recognize splice junctions while having a small degree of complementarity to an ERS, ESS, or SR binding site.
Applicant’s remarks on Guterstam and Bestas (items c and d of section viii) were addressed above.
Applicant argues that none of Shimo, Guterstam or Bestas provide motivation to include terminal LNAs in exon internal targeted oligonucleotides relying on arguments that are unpersuasive for the reasons set forth above.
At pages 23-26 Applicant argues that the exon skipping properties of the oligonucleotides of the instant claims are unexpected in view of the teachings of Butler, van Deutekom, Guterstam, Bestas and Shimo, relying on the declaration of van Deutekom filed 7/23/2021.
Applicant argues that the Office’s concerns that the declaration was not sufficient to overcome the obviousness rejection, in part, because the results relied on were not commensurate in scope with the claims are addressed by the amendments filed 3/7/2022. Specifically, Applicant asserts that the claims have been amended herein to recite "the oligonucleotide consists of a sequence which is complementary to or binds or targets or hybridizes at least a part of an exon recognition sequence (ERS), an exonic splicing silencer (ESS), or an SR protein binding site of dystrophin pre-mRNA exon 51". This is unpersuasive because, as discussed above, instant claims 2-6, 10, 12, 13, 22, 25-27, 32, 34, 36-41, or 43-52 are not necessarily limited to oligomers that can bind only to exon internal sequences because they do not set forth the amount of complementarity required in the claimed oligomers, nor the conditions under which binding or hybridization occur. Accordingly, these claims embrace oligomers with very little complementarity to ERSs, ESSs or SR protein binding sites, and could read on oligomers that recognize splice junctions while having a small degree of complementarity to an ERS, ESS, or SR binding site.
Applicant then argues that the results presented in the declaration were unexpected. This is unpersuasive for the reasons set forth in the rejection above. It was well known in the prior art that LNA nucleotides increase the binding affinity of oligomers for RNAs to which they are complementary, and that this could result in increased exon skipping efficiency as demonstrated by Bestas. One of ordinary skill would reasonably expect that an increase in oligomer affinity to target would result in an increased ability to mask sequences form elements of the splicing apparatus and so result in exon skipping. The declaration provides no evidence that the positioning of LNA residues at the termini is critical to that outcome, and the evidence of record indicates that oligomers with only internal LNAs also show improved performance. Moreover, the evidence of Yagi (2004, of record) shows that high affinity ENA modifications limited to the termini of an oligomer resulted in improved exon skipping affinity for an oligomer targeted to a dystrophin exon 19 ESE. ENA modifications are structurally similar to LNA modifications and were known to increase affinity of oligomers for complementary RNA targets.  Thus it was not surprising or unexpected, in view of what was known in the prior art, that LNA modifications to the termini of the oligomers presented in the declaration would result in increased exon skipping efficiency.
Therefore the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6, 8, 10-14, 18, 22-23, 25-29, 32, 34, 36, 37, and 40-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10179912 and further in view of Guterstam et al (Biochem. J. (2008) 412, 307–313), Bestas et al (J Clin Invest. 2014;124(9):4067-4081), and Shimo et al (Nucl. Acids. Res. 42(12): 8174-8187, 2014), all of record.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘912 patent claimed:
1. An isolated antisense oligonucleotide 16-22 nucleotides in length, wherein the oligonucleotide comprises a sequence which is complementary without mismatches to at least 15 contiguous nucleotides of an exon-internal sequence of exon 51 of a human dystrophin pre-mRNA, wherein the exon-internal sequence is the complement of SEQ ID NO: 111, and wherein all cytosines in the antisense oligonucleotide are 5-methylcytosines and all uracils in the antisense oligonucleotide are 5-methyluracils, and wherein the antisense oligonucleotide is capable of inducing skipping of exon 51 of a human dystrophin pre-mRNA.

3. The isolated antisense oligonucleotide of claim 1, wherein the isolated antisense oligonucleotide comprises a locked nucleic acid modification.

4. The isolated antisense oligonucleotide of claim 1, said oligonucleotide being RNA.

9. A method for treating one or more symptom(s) of Duchenne Muscular Dystrophy or Becker Muscular Dystrophy in a cell, the method comprising administering to said cell one or more isolated oligonucleotides of claim 1.

Instant SEQ ID NOS: 453 and 4528-4534 are identical to ‘912 SEQ ID NO: 111,  except that their first nucleotide is a T instead of a U. One of skill would recognize that uracil and thymidine are exchangeable equivalents in terms of hydrogen bonding potential such that it would have been obvious to have substituted one for the other absent evidence of secondary considerations commensurate in scope with the claims. The supporting specification indicates that the invention provides oligonucleotides comprising both 2’-O-methyl monomers, 5-methylpyrimidines, and a phosphorothioate backbone (see e.g. first paragraph of Description of the Invention). Thus the claims are considered to embrace oligonucleotides comprising 2’-O-methyl monomers and phosphorothioate backbones, and the invention as a whole was prima facie obvious. Instant claim limitations not found in the claims of the ‘912 patent were obvious in view of the supporting disclosure as it defines the scope of the claims. For example, the specification at the paragraph bridging columns 9 and 10 defines the claim term “LNA” as including beta-D-LNA which accounts for the limitations of instant claim 8.
The ‘912 claims do not address position of the recited LNA residue.
The Guterstam, Bestas, and Shimo references are applied as in the rejections under 35 USC 103, above. It would have been obvious to one of ordinary skill to have arrived at the claimed oligomers having one or more 5’ and/or 3’ terminal LNA residues in the process of “tuning” the performance of the oligomers as taught by Guterstam and evidenced by Bestas and Shimo, as discussed above. Moreover, each of these references disclosed fully phosphorothioate-modified oligomers such that it was clear that exon skipping oligomers were routinely made with phosphorothioate backbones and that would have been obvious to make a similar modification to the oligomers of the ‘912 claims. would have been obvious to one of ordinary skill in the art. 

Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10179912 and Guterstam et al (Biochem. J. (2008) 412, 307–313), Bestas et al (J Clin Invest. 2014;124(9):4067-4081), and Shimo et al (Nucl. Acids. Res. 42(12): 8174-8187, 2014), as applied to claims 2-6, 8, 10-14, 18, 22-23, 25-29, 32, 34, 36, 37, and 40-52 above, and further in view of Butler et al (WO2017/062862, of record). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘912 patent are discussed above.
While the ‘912 patent claimed methods of treatment, it did not explicitly claim an excipient that aids in enhancing the targeting of said composition and/or said oligonucleotide to a tissue and/or a cell and/or into a tissue and/or a cell, as recited in instant claim 38. 
Butler taught that oligonucleotides for inducing skipping of dystrophin exons could be formulated with binding proteins so that the oligonucleotides can be transported to the desired locations, and oligonucleotide release so that oligonucleotides can be properly released from certain proteins to perform their desired functions, for example, hybridization with their targets, cleavage of their targets, inhibition of translation, modulation of transcript processing, etc. See page 43, end of paragraph 74. Butler also taught the use of excipients for “carrying or transporting the subject compound from one organ, or portion of the body, to another organ, or portion of the body.” See paragraph 181 at page 75. See also paragraph 1180 at page 572, and paragraph 1251 at page 601. Butler also taught that a variety of supramolecular nanocarriers can be used to deliver nucleic acids. Example nanocarriers include, but are not limited to liposomes, cationic polymer complexes and various polymeric. Complexation of nucleic acids with various polycations is another approach for intracellular delivery; this includes use of PEGylated polycations, polyethylene mine (PEI) complexes, cationic block co-polymers, and dendrimers. Several cationic nanocarriers, including PEI and polyamidoamine dendrimers help to release contents from endosomes. Other approaches include use of polymeric nanoparticles, polymer micelles, quantum dots and lipoplexes. See paragraph 1224 on page 593.  
It would have been obvious to have formulated the oligonucleotides of the ‘912 patent in an excipient such as those disclosed in Butler for improving delivery.  One would have been motivated to do so to obtain the advantages of improved delivery.  

Claims 2-6, 8, 10-14, 18, 22-23, 25, 28, 32, 34, 36-38, and 40-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10100304 in view of Wilton et al (US 9035040), and further in view of Guterstam et al (Biochem. J. (2008) 412, 307–313), Bestas et al (J Clin Invest. 2014;124(9):4067-4081), and Shimo et al (Nucl. Acids. Res. 42(12): 8174-8187, 2014). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The ‘304 patent claimed:
1. An antisense oligonucleotide of 15 to 24 nucleotides in length, comprising at least 15 consecutive bases of a base sequence of the sequence UCAAGGAAGAUGGCAUUUCU (SEQ ID NO: 27), wherein the antisense oligonucleotide induces exon 51 skipping in the human dystrophin pre-mRNA, and wherein the antisense oligonucleotide comprises a modification.

This clearly embraces the sequences of instant SEQ ID NOS: 465, 468, 471, 474, 525, 531, 543, 543, 4552-4560, 6072 and 6085. The ‘304 patent also made clear that the oligonucleotides could comprise locked nucleic acids and 2’-O-methyl monomers (claims 3 and 7) as well as phosphorothioate linkages (claim 9).
The ‘304 patent did not claim 5-methylcytosine residues, or an excipient that aids in enhancing the targeting and/or delivery of said composition and/or said oligonucleotide to a tissue and/or a cell and/or into a tissue and/or a cell, as recited in instant claim 38. The ‘304 claims also did not address position of the recited LNA residue.
Wilton disclosed modified oligoribonucleotides fully complementary to human dystrophin exon 51 that were capable of inducing skipping of the exon, and exemplified
hundreds of 2'-O-methyl-phosphorothioate oligonucleotides. See Table 1 A. Moreover,
Wilton taught that 5-methylcytosine modifications were a preferred modification because
they increased binding affinity for complementary targets (column 25, lines 6-18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the oligonucleotides of the '304 patent to include 5-methylcytosine. One would have been motivated to do so in the process of optimizing binding affinity, and because Wilton had suggested that exon skipping oligonucleotides could contain such modifications in combination with 2'-O-methyl and phosphorothioate
modifications such as those claimed in the '304 patent. Instant claim limitations not found in the claims of the ‘304 patent were obvious in view of the supporting disclosure as it relates to the scope of the claims. For example, one of skill would have recognized that uracil and thymidine are exchangeable equivalents in terms of hydrogen bonding potential such that it would have been obvious to have substituted one for the other absent evidence of secondary considerations commensurate in scope with the claims, and the number, position, and type of modification is considered to have been obvious to optimize. 
Wilton also taught formulation of excipients that function as carriers, such as e.g. liposomes and receptor-targeted molecules.  See column 25, lines 66 to column 26, lines 16-22, and column 27, lines 21-41. It would have been obvious to have formulated the oligonucleotides of the ‘040 patent in an excipient such as those disclosed in Wilton for improving delivery.  One would have been motivated to do so to obtain the advantages of improved delivery.  
With regard to instant claims 34 and 41 and methods of treatment, the ‘304 patent envisions the treatment of DMD patients, (see e.g. abstract, column 8, lines 20-25, column 9, lines 9-15, and column 10 lines 42-51). Applicant is directed to the findings of the court in Sun Pharmaceutical Industries, Ltd. v. Eli Lilly & Co., No. 10-1105 (Fed. Cir. July 28, 2010) in which the court indicated that obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound.  
Regarding the position of the recited LNA residue, the Guterstam, Bestas, and Shimo references are applied as in the rejections under 35 USC 103, above. It would have been obvious to one of ordinary skill to have arrived at the claimed oligomers having one or more 5’ and/or 3’ terminal LNA residues in the process of “tuning” the performance of the oligomers as taught by Guterstam and evidenced by Bestas and Shimo, as discussed above.

 Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments have been fully considered as they might apply to the new grounds of rejection set forth above, but they are not persuasive.
Rejections over US 10,179,912.
Applicant asserts that the claims in the '912 patent do not disclose a monomer of formula I, a phosphorothioate backbone, or at least one LNA monomer at a terminal position. With regard to the monomer of formula I, the ‘9412 claims recite “a locked nucleic acid” within the oligomer, and the specification defines that term as referring to a species within the scope of formula I (beta-D-LNA which accounts for the limitations of instant claim 8). MPEP 804 (II)(B)(1) indicates that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.  In this case, it was clear from the ‘912 claims and specification that the “nucleotides” of the claims could include monomers of instant formula I.
With regard to the phosphorothioate (PS) backbone, the same argument as above can be applied, however, the newly applied Guterstam, Bestas, and Shimo references also make it clear that it would have been obvious to have used a PS backbone in the oligomers of ‘912. 
With regard to the terminal location of LNA residues, this limitation is rendered obvious by the application of Guterstam, Bestas, and Shimo for the reasons set forth under 35 USC 103 as discussed above.
Applicant also argues that the claimed oligonucleotides provide unexpected properties, relying for support on the declaration of Dr. van Deutekom.  This argument is unpersuasive for the reasons set forth above. It was well known in the prior art that LNA nucleotides increase the binding affinity of oligomers for RNAs to which they are complementary, and that this could result in increased exon skipping efficiency as demonstrated by Bestas. One of ordinary skill would reasonably expect that an increase in oligomer affinity to target would result in an increased ability to mask sequences form elements of the splicing apparatus and so result in exon skipping. The declaration provides no evidence that the positioning of LNA residues at the termini is critical to that outcome, and the evidence of record indicates that oligomers with only internal LNAs also show improved performance. Moreover, the evidence of Yagi (2004, of record) demonstrated that high affinity ENA modifications limited to the termini of an oligomer resulted in improved exon skipping affinity for an oligomer targeted to a dystrophin exon 19 ESE. ENA modifications are structurally similar to LNA modifications and were known to increase affinity of oligomers for complementary RNA targets.  Thus it was not surprising or unexpected, in view of what was known in the prior art, that LNA modifications to the termini of the oligomers presented in the declaration would result in increased exon skipping efficiency.
Rejection over US 10100304
Applicant disagrees with the rejection for the reasons set forth in the response of 7/23/2021.  These arguments are unpersuasive at least for the reasons of record in the action of 10/21/21.Applicant further argues that the ‘304 claims do not account for the currently claimed terminal LNA residue(s), and argues that the claimed oligomers provide unexpected results.  These arguments are unpersuasive for the reasons set forth above, e.g. the Guterstam, Bestas, and Shimo references render obvious the addition of LNA residues to exon skipping oligomers, and the results provided in the declaration of Dr. van Deutekom are not fully commensurate in scope with the claims and were not unexpected in view of the evidence of record.
At pages 11-12 of the response, Applicant addresses the Guterstam, Bestas, Shimo, and Yagi references citing arguments made against the 35 US 103 rejections.  Those arguments were completely addressed above. Therefore the rejections are maintained. 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.  See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635